Citation Nr: 1529365	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  13-28 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to November 2009, when he retired.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for sleep apnea.  He asserts that while an August 2006 service treatment report notes he had no sleep disturbances, at that time he was unfamiliar with the term "sleep apnea" and interpreted "sleep disturbances" as episodes of waking, inability to sleep, or sleep walking.  After he was provided a description of sleep apnea (by a VA representative) it became clear that the symptoms he experienced in service met the criteria for sleep apnea.  

In an August 1998 Medical Evaluation Board report, the Veteran was diagnosed with reactive airways disease and it was noted that asthma was highly suspected due to his history.  In an October 2010 statement, E.E., a certified physician's assistant, noted that at some point during his military career, the Veteran developed a reactive airway disease resulting in airway hypersensitivity causing severe shortness of breath.  He stated, this may be a result of various chemical, pollutant, or environmental exposures the Veteran had come in contact with as a result of his military duties.  As a result he now experiences daily issues regarding his reactive airway disease/moderate persistent asthma and environmental allergies.  Additionally, since enlisting he has developed obstructive sleep apnea that requires frequent medical management.  He concluded that it is more likely than not that the Veteran's medical conditions are a direct result of his military service.

In addition, of record are statements from the Veteran's wife and Ret. MSgt.  In an August 2011 statement, his wife noted that he had been suffering from sleep apnea for about 8 years.  Several times a night he would stop breathing in his sleep and she would shake him to wake him to start him breathing again.  In 2010 a physician confirmed that he had sleep apnea.  Ret. MSgt. noted that he was a witness to the Veteran's sleeping problems.  The Veteran slept at his house on numerous occasions and he had stopped breathing in his sleep ("it was like he was trying to catch air but could not, so I had to wake him up.").  On one occasion he was snoring so loud he woke-up the entire family.

The Board finds that E.E.'s etiological opinion is not by itself of adequate probative weight to allow the Board to render a decision in the instant case.  Specifically, it is not apparent that the physician's assistant reviewed the Veteran's claims file before rendering his opinion and, most significantly, the opinion is not accompanied by a rationale.  Accordingly, while the Board finds that this opinion alone is an insufficient basis upon which to grant the Veteran's claim, it finds that this opinion, along with the lay evidence of record indicating sleep problems during his active duty military service, satisfies the "low threshold" required for the third McLendon element.  In view of the above evidence, a VA examination is needed to adequately address the claim for service connection for sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for an appropriate medical opinion, with examination only if deemed necessary by the opinion provider, to determine the likely etiology of his sleep apnea.  Based on a review of the entire record, the opinion provider should respond to the following:

a). Is it at least as likely as not (a 50 percent or better probability) that the Veteran's obstructive sleep apnea is related to his military service?  The examiner must specifically consider and discuss as necessary the in-service diagnosis of reactive airways disease, the lay statements from the Veteran's wife and Ret. MSgt. reporting heavy snoring, sleep disturbances, and problems breathing while sleeping and the opinion of E.E., (noting essentially that the Veteran's sleep apnea is related to his military service).

All opinions provided must include a complete rationale with citation to supporting factual data, clinical evidence, and medical literature, as necessary.

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

